                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 24, 2021
                            UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL ACTION NO. 2:20-CR-01302
                                              §
TAMARA TIJERINA                               §
                                              §
       Defendant.                             §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant was previously granted a bond after a

detention hearing was held on November 17, 2020. On January 7, 2021, the defendant’s

conditions of bond were modified by the undersigned to include home detention with

location monitoring A petition for action on pretrial release was filed on April 2, 2021

with the Court alleging that Defendant violated conditions 7(f), 7(p), and 7(q) of her bond

conditions. The specific facts are outlined in the petition. (D.E. 41).

       At the hearing today, Defendant stood silent on the allegations and the government

proffered the testimony of the United States Probation Officer as outlined in the petition.

       The following requires detention of the defendant pending trial in this case:

       (1)    There is clear and convincing evidence that the Defendant has violated the

condition of release; and



1/2
       (2)    Defendant is unlikely to abide by any condition or combination of conditions

of release.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.



       ORDERED on May 24, 2021.



                                                 ____________________________
                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
